Citation Nr: 1725678	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO. 08-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement to service connection for allergic rhinitis and sinusitis.

4.  Entitlement to service connection for an eye disability, to include glaucoma.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1969.  He had National Guard service from 1976 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In March 2011, the issues were remanded by the Board for further development.

The issues of a higher rating for hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, allergic rhinitis/sinusitis was incurred in active service.

2.  The preponderance of the evidence weighs against associating the Veteran's currently diagnosed eye disabilities with an incident of his active duty service; rather there is a link to a disease during inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for allergic rhinitis/ sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Allergic Rhinitis/Sinusitis

The Veteran essentially contends that he started to develop allergic reactions while in service.  He alleges that any colds or allergic reactions which were not treated immediately resulted in sinus infections.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) and (d) (2016). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101 (24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).

A June 1969 STR reflects that he had allergic rhinitis without conjunctivitis.  His March 1996 Report of Medical History reflects that he denied having had eye trouble, ear, nose, or throat trouble, chronic or frequent colds, sinusitis, or hay fever.  A private medical record dated in December 1997 reflects no allergies and no medications, but a past history of environmental allergy.  The Veteran's January 1999 report of medical history reflects that he reported that he had hay fever or allergic rhinitis.  The word "shots" was handwritten in the disability block.  The Veteran indicated that he has had allergies on a regular basis.  A February 1999 STR notes that he takes Flonase on an "as needed basis."

An August 2013 VA examination diagnosed him with sinusitis and allergic rhinitis; however, there was no opinion linking this condition to service.  Upon examination in August 2016, the examiner stated that there were no symptoms to render a diagnosis, and that these conditions had been resolved.  Although the October 2016 VA examiner stated "no evidence of sinusitis," the Veteran has been diagnosed with this condition during the appeal period.  He underwent sinus surgery in March 2016, which may have alleviated his symptoms, but the severity of the symptoms is addressed by the rating assigned not whether service connection is warranted.

Throughout the pendency of the appeal, the Veteran asserted that he has experienced sinus issues since service.  He satisfies the existence of the present disability standard with regard to his sinusitis/allergic rhinitis, albeit, he had surgery that has appeared to alleviate the symptoms.  Medical treatment records indicate a long history of sinus problems and surgery for such in March 2016.  Although not proximate to the claim, the recent treatment records document chronic recurrent sinusitis.  Thus, the Board finds that a current disability, best characterized as sinusitis, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of sinusitis/allergic rhinitis is related to service.

The evidence of record supports a finding that he suffered from allergic rhinitis/ sinusitis while in service, which supports his statements and testimony that he experienced sinus problems during service.  Thus, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has consistently stated that he experienced sinus problems during and since service.  He is competent to testify as to these observable symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his sinusitis/allergic rhinitis to be credible and they are accorded significant evidentiary weight.

Additionally, there is no VA medical opinion that specifically addresses whether he has a sinus/ allergic rhinitis disability that is related to, or incurred in, active service; although the October 2016 VA examiner noted that the symptoms started in 1970.

Thus, collectively, the evidence weighs in favor of the claim rather than against the claim.  Specifically, as described above, the Veteran stated that his sinus disability began during service, which is supported by the STRs.  Moreover, treatment records termed his sinusitis/allergic rhinitis as "chronic," which surgery was needed to alleviate the symptoms.

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether his sinusitis/allergic rhinitis was incurred during active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for sinusitis/allergic rhinitis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

II.  Eye Disabilities

The Veteran contends he suffers from an eye disability since service when he was exposed to smoke borne allergens, poison oak, and poison ivy.  The Veteran does not contend that he suffered any eye injury during his reserve period.

His STRs reflect treatment for poison ivy around the eyes in July 1967.  During his May 2011 VA examination, the examiner stated that there was no evidence of glaucoma at that time and that myopia/astigmatism/presbyopia was correctable to good vision with refraction.  During an August 2013 examination, he was diagnosed with open-angle glaucoma with cataracts, dry eye syndrome, and pinguecula.  The examiner opined that this condition was related to the ocular hypertension in service.  However, STRs were negative for any complaints, treatments, or diagnosis of ocular hypertension during active duty service.  As such, the medical opinion was based on subjective statement regarding in-service symptoms.  There were complaints of ocular hypertension in July 1996; however, this did not occur during a period of active duty.  Because there was no in-service evidence of ocular hypertension, glaucoma, cataracts, or pinguecula, the medical opinion is not sufficient to warrant service connection.  Rather, the Veteran appears to have suffered from ocular hypertension during inactive duty for training, which requires an injury, not merely contracting a disease.   

An April 2016 VA examiner diagnosed him with primary open-angle glaucoma, ocular allergies, and mild nuclear cataracts but opined that this condition was less likely as not (less than 50/50 probability) related to the poison ivy exposure in service.  The examiner stated that there was no evidence in the medical literature to show that glaucoma was caused by poison oak or ivy exposure, and nuclear cataracts were most likely due to aging, as there was no documentation in the literature to support a connection to exposure of poison oak or ivy.

The Board finds that service connection for an eye disability, to include open angle glaucoma is not warranted.  The STRs do not establish the presence of any chronic disability pertaining to the eyes while he was on active duty.  None of his medical treatment providers has given any indication that his eye disabilities could be related to his active duty.  Rather, there is an indication of developing a disease during inactive duty for training, for which service-connection may not be granted.  Moreover, the nuclear cataracts have been attributed to aging.  Again, the only evidence which provides any connection between his claimed conditions and his active duty service comes from the Veteran himself.

Although his STRs note refractive error during the separation examination; this condition is a congenital or development disorder for which service connection may not be granted.

The Board has again carefully considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's eye conditions (i.e., glaucoma) were caused by his active military service, this issue falls outside the realm of common knowledge of a layperson as it requires specialized knowledge and equipment to diagnose.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.  Thus, as previously stated, the medical evidence of record does not support his claim.

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's active military service and his current eye disabilities is demonstrated by the evidence of record.  The causal connection that does exist pertains to inactive duty for training purposes, and thus requires an injury, not a disease, to be incurred in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt rule does not apply.  The claim for service connection for an eye disability must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In VA correspondence, dated in April 2005 and April 2011, VA informed the Veteran of what evidence was required to substantiate his claims adjudicated on the merits herein, and of his and VA's respective duties for obtaining evidence.  With regard to the duty to assist, the claim's file contains the Veteran's STRs for period of service from February 1966 through December 1969 and reserve treatment records from February 1982 to December 1998, private and VA examination and treatment records, and the statements of the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran avers that there are STRs missing from his files.  The claims folder includes STRs from 1966, 1967, 1968, 1969, 1982, 1986, 1995, 1996, 1998, and 1999.  In addition, it includes statements from the U.S. Army Medical Department Activity at Ft. Meade, Maryland, the Branch Health Clinic in Atlanta, Georgia, an October 2005 RO formal finding of unavailability of any records, and a March 2006 RO formal finding of unavailability of records.  There is also a Formal Finding on Unavailability of Records dated July 9, 2013; and flight physicals for period from January 1, 1980 to December 31, 1989 in substantial compliance with the March 2011 Board remand.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


ORDER

Service connection allergic rhinitis and sinusitis is granted.

Service connection for an eye disability, to include glaucoma is denied.


REMAND

With regard to hearing loss, the Veteran reported that his VA examination in October 2007 does not reflect the current severity of his bilateral hearing loss.  (October 2016 Form 9).  He also submitted private audiology reports from January 2007 from Hearing Healthcare Inc. and September 2016.  However, it is unclear as to whether the results of these audiograms were obtained using the Maryland CNC speech discrimination test as VA regulations require.  See 38 C.F.R. 4.85 (a).  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or, the Board must explain why such clarification is not needed.  The Board finds it cannot fairly adjudicate the issue of whether the Veteran's bilateral hearing loss disability has demonstrated sustained improvement, or whether a higher rating is warranted, without clarification of these tests.

Turning to the increased rating claim for PTSD, as the last examination was in October 2009, nearly 8 years ago, a new VA examination should be afforded to him to determine his current severity.  The October 2009 VA examiner indicated that his prognosis could improve when he retired from job at the Federal Aviation Administration (FAA) as his job was extremely stressful.  On remand, the RO/AMC should obtain an examination to determine current severity.

Further, the Veteran has worked for the Federal Aviation Administration for over 28 years, where is job performance suffered due to increased anxiety and depression at work.  (See October 2009).  On remand, the RO/AMC should obtain any employment physicals or other medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding records, to include any more recent treatment records related to the claimed disabilities.

2.  The RO/AMC should attempt to obtain his FAA medical records.

All attempts to obtain these records must be documented for the record, and all responses from the FAA and/or other appropriate storage facility regarding the Veteran's records must be associated with the claims folder.

Efforts to obtain these records should continue until the records are obtained or it is determined that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).

If the RO is unable to obtain the Veteran's FAA medical records and deems that they do not exist or that further efforts to obtain them would be futile, the RO must execute a memorandum of unavailability and place it in the Veteran's claims file.  The memorandum must outline the steps taken to obtain the FAA medical records.  The Veteran must be notified so that he may attempt to obtain these records on his own behalf.

3.  Arrange for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner must provide a full description of all functional deficits caused by service-connected bilateral hearing loss.

4.  Ask the Veteran to obtain clarification whether speech discrimination testing was conducted using the Maryland CNC test for his January 2007 and September 2016 private audiological reports.  

5.  Schedule an appropriate examination for a report on the current severity of PTSD.  The examiner is asked to review the records and to conduct a complete examination, including taking a detailed history from the Veteran regarding symptomatology.

The examiner is asked whether the Veteran's symptoms are so severe so as to result in social and occupational impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, or mood), or total social and occupational impairment, at any time during the appeal period.  Please provide an estimate of when his symptoms became that severe, if possible.

6.  Readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) with an appropriate period of time allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




